          Case 3:20-cv-01586-PAD Document 25 Filed 08/23/21 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

JEAN-SEBASTIEN VILLA, et al.

         Plaintiffs,

                  v.                                                  CIVIL NO. 20-1586 (PAD)

EDUARDO PÉREZ-CACHO, et al.,

         Defendants.



                                           WRIT OF ASSISTANCE

         WHEREAS, Judge Pedro A. Delgado, United States District Judge, has issued an order
in this case dated August 17, 2021, which copied literally reads as follows:

                                                     "ORDER

         Upon plaintiffs’ Pro se “Motion for Writ of Assistance” (Docket No. 21), and it appearing from the record

that co-defendant Eduardo Pérez-Cacho failed to comply with the “Memorandum and Order” at Docket No. 20,

the court appoints and authorizes U.S. Marshal, Wilmer Ocasio-Ibarra or his representative, to proceed at once

and execute a deed and the closing documents – on behalf of Mr. Eduardo Pérez-Cacho – for conveyance to

plaintiffs of the following property: Condominium Torre Cielo, Apartment 19-D, 1481 Martin Travieso Street, San

Juan Puerto Rico.1 At the closing, plaintiffs shall deliver to co-defendant Carlos A. Pérez-Cacho a check for

the amount of the purchase price discounting the deposit of $4,000.00 (Docket No. 20, p. 6). 2


        SO ORDERED.

        In San Juan, Puerto Rico, this 17th day of August, 2021.
                                                               s/Pedro A. Delgado-Hernández PEDRO A.
                                                               DELGADO-HERNÁNDEZ United States
                                                               District Judge"



1
  For this purpose, not later than August 20,2021, plaintiffs shall provide the court with a phone number and e-mail
for the U.S. Marshals to be able to contact and coordinate with them this process. The Clerk is instructed to file any
such motion under the selected parties restriction provided for in Standing Order No. 9.
2
 Co-defendant Carlos A. Pérez-Cacho is ready, willing and able to sing the deed of sale and all required documents
(Docket No. 21, Exh. 2).
         Case 3:20-cv-01586-PAD Document 25 Filed 08/23/21 Page 2 of 2




       THEREFORE, the U.S. Marshal is required to proceed with the execution of the deed and
closing documents according to the order which is literally transcribed above, in accordance with its
terms and applicable law.

       Issued under my signature and with the seal of the Court on August 23rd, 2021.

                            MARÍA ANTONGIORGI-JORDÁN, ESQ.
                             CLERK OF U.S. DISTRICT COURT
                                                    Digitally signed by
                                                    Viviana Diaz-Mulero
                                                    Date: 2021.08.23
                            By:                     12:09:22 -04'00'
                                       Deputy Clerk
